Citation Nr: 0304795	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of a 100 percent disability 
evaluation for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Agent


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2002 
rating decision of the VA Roanoke, Virginia Regional Office 
(RO) that reduced the 100 percent disability rating for the 
service-connected non-Hodgkin's lymphoma 10 percent, 
effective April 1, 2002.  Following the RO's January 2002 
notification of that determination, the veteran filed a 
Notice of Disagreement (NOD) in February 2002.

Argument was presented by the veteran's Agent before the 
undersigned Member of the Board sitting at Washington, DC in 
September 2002; the transcript of which is of record.  During 
the course of the hearing, and in an attached statement, the 
veteran's agent raised the issues of service connection for 
sleep apnea, bronchitis with chronic obstructive pulmonary 
disease, arthritis, lymphedema of both legs, diabetes, skin 
cancer, anxiety reaction, heart disease and disability 
manifested by chronic fatigue and shortness of breath as 
secondary to the service-connected non-Hodgkin's lymphoma or 
medication therefor.  However, these matters are not properly 
before the Board for appellate review at this time, and they 
are referred to the RO for appropriate consideration.

REMAND

The Board's review of the claims file reveals that there is 
an outstanding request for a hearing at the RO in this case.

The record reflects that in correspondence received at the RO 
in June 2002, the veteran timely requested a hearing before a 
local decision review officer.  The requested hearing was not 
scheduled, and the case was forwarded to the Board in July 
2002.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the veteran for a hearing before 
a Decision Review Officer at the earliest 
available opportunity.  

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


